May 31, 1923. The opinion of the Court was delivered by
This is an appeal from an order made by Circuit Judge Moore setting aside appellant's attachment on certain lumber described in warrant of attachment for irregularity. Let the order of Judge Moore be reported.
The exceptions are overruled. The failure to file affidavits upon which attachment issued invalidates the process. The special provisions of Code of Civil Procedure, § 298, relating to attachments for purchase money, Acts of 1904, p. 452, require the affidavits to be filed at the time of the issuance of the warrant. Its terms are plain and mandatory.
Judgment affirmed.